--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 24, 2009, between
Leonard S. Schwartz, an individual (the “Executive”), and Aceto Corporation
(“Aceto”), a New York corporation, recites and provides as follows:


WHEREAS, Aceto desires to continue to retain the services of Executive, and
Executive desires to continue to be employed by Aceto, all on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, Aceto and Executive agree as follows:


1.     EMPLOYMENT PERIOD.  Aceto hereby agrees to continue to employ Executive,
and Executive hereby agrees to continue to be employed by Aceto, in accordance
with the terms and provisions of this Agreement, for the period commencing on
March 24, 2009 ("the Effective Date") and ending at midnight on March 23, 2012
(the "Employment Period"). The Employment Period shall be renewed automatically
for successive and consecutive periods of three (3) years (each such period a
“Renewal Term”, and each such Renewal Term constituting part of the Employment
Period) commencing at the third (3rd) anniversary of the Effective Date and on
each subsequent third (3rd) anniversary thereafter, unless written notice that
employment of Executive under this Agreement will not be extended is given by
either the Employee or the Company not less that sixty (60) days prior the
expiration of the then current Employment Period.


2.    TERMS OF EMPLOYMENT.
 
(A)      POSITION AND DUTIES.


(i)    During the Employment Period, Executive shall serve as the Chief
Executive Officer and Chairman of the Board of Aceto, and perform such duties
and functions commensurate with such title as the Board of Directors of Aceto
(the “Board”), shall reasonably determine.  Executive’s services shall be
performed principally at Aceto’s headquarters in Lake Success, New
York.  However, from time to time, Executive may also be required by his job
responsibilities to travel on Aceto business, and Executive agrees to do
so.  Executive shall not be required to relocate from the Lake Success, New York
area unless Aceto relocates its corporate headquarters, in which event Executive
may be required to relocate to such location.


(ii)   During the Employment Period, Executive agrees to devote his full-time
attention to the business and affairs of Aceto and/or its
subsidiaries.  Executive’s employment under this Agreement shall be Executive’s
exclusive employment during the Employment Period.  Executive may not engage,
directly or indirectly, in any other business, investment, or activity that
interferes with Executive's performance of Executive's duties hereunder, is
contrary to the interest of Aceto or any of its subsidiaries, or requires any
significant portion of Executive's business time.  The foregoing
notwithstanding, the parties recognize and agree that Executive may engage in
personal investments, other business activities and civic, charitable or
religious activities which do not conflict with the business and affairs of
Aceto or interfere with Executive's performance of his duties
hereunder.  Executive may not serve on the board of directors of any entity
other than Aceto during the Employment Period without the written approval of
the Board.  Executive shall be permitted to retain any compensation received for
approved service on any unaffiliated corporation's board of directors.
 

--------------------------------------------------------------------------------


 
(B)      COMPENSATION.


(i)    Base Salary.  During the Employment Period, Executive shall receive a
base salary ("Base Salary"), which shall be paid in equal installments on a
biweekly basis, at the rate of Four Hundred Forty Six Thousand One Hundred
Ninety Dollars ($446,190) per annum. This base salary may be adjusted annually
at the discretion of Aceto’s Compensation Committee, with approval by the Board.


(ii)   Bonus.  In addition to Executive’s Base Salary, Executive may be granted
bonus(es) at the discretion of Aceto’s Compensation Committee, with approval by
the Board.
 
(iii)         Expenses.  During the Employment Period, Executive shall be
entitled to receive reimbursement or seek direct payment to vendors for all
employment-related expenses incurred by Executive in accordance with the
policies, practices and procedures of Aceto as in effect generally from time to
time after the Effective Date with respect to executives of Aceto.


(iv)         Vacation.  During the Employment Period, Executive shall be
entitled to paid vacation as set forth in Aceto’s Company Manual, which may be
used in accordance with the policies, programs and practices of Aceto, which are
in effect generally from time to time after the Effective Date with respect to
other executives of Aceto.


(v)          Sick Leave.  During the Employment Period, Executive shall be
entitled to be paid sick leave in accordance with the policies, programs and
practices of Aceto, which are in effect generally from time to time after the
Effective Date with respect to other executives of Aceto.


(vi)         Car Allowance.  During the Employment Period, Executive shall be
entitled to a car allowance in accordance with Aceto’s car allowance policy, in
lieu of expenses associated with the operation of his own automobile. In the
alternative, in accordance with Aceto’s car allowance policy, Aceto may provide
Executive with the private use of a company owned or leased vehicle (if leased,
the lease cost up to the amount of the car allowance), including a driver in
accordance with past practices and all expenses related to such use (including,
without limitation, gas and maintenance expenses) shall be borne by Aceto.
 
2

--------------------------------------------------------------------------------


 
(vii)        Other Benefits.  During the Employment Period, Executive shall be
entitled to such health insurance and other benefits, as are provided generally
to other executives at Aceto, in accordance with the policies, programs and
practices of Aceto which are in effect from time to time after the Effective
Date.


3.     EARLY TERMINATION OF EMPLOYMENT.


(A)     DEATH OR DISABILITY.  Executive’s employment shall terminate
automatically upon Executive’s death during the Employment Period.  In the event
that Executive is disabled, as a result of mental or physical condition or
illness, and as such cannot perform the material functions of his job, even with
reasonable accommodation, for a total of ninety (90) consecutive days or for a
total of six (6) months (whether or not such six (6) months is consecutive)
during any twelve (12) consecutive month period, Executive’s employment may be
terminated by Aceto upon Aceto’s reasonable and good faith determination that
Executive is so disabled (“Disability Effective Date”).  In the event that Aceto
intends to terminate the employment of Executive because of disability, Aceto
shall give the Executive no less than thirty (30) days’ prior written notice of
Aceto’s intention to terminate Executive’s employment.  In the event that
Executive denies that he is disabled from performing the material functions of
his job, Executive may, within thirty (30) days of the date of notice of Aceto’s
intention to terminate, request that his disability be determined by an
independent, licensed physician selected by Aceto or its insurers and acceptable
to Executive, Executive’s acceptance of the physician not to be unreasonably
withheld.  Promptly following such request by Executive, Aceto shall arrange for
an examination of Executive and Executive shall cooperate fully in such
examination. Executive shall remain employed under all the terms, provisions and
conditions of this Agreement, until the physician determines in writing whether
Executive is disabled from performing the material functions of his job.  In the
event that the physician determines that Executive is not disabled from
performing the material functions of his job, Executive shall continue with his
employment under this Agreement.  In the event that the physician determines
that Executive is disabled from performing the material functions of his job,
Executive’s employment shall terminate upon such determination.
 
(B)     CAUSE.  Aceto may terminate Executive’s employment during the Employment
Period for Cause by giving written notice to Executive.  For purposes of this
Agreement, "Cause" shall mean and be limited to (i) the conviction of Executive
for committing an act of fraud, embezzlement, theft or other act constituting a
felony, or the guilty or nolo contendere plea of Executive to such a felony;
(ii) Aceto’s good faith determination corroborated by independent evidence, or
Executive’s admission, of Executive's performance of any act or his failure to
act, for which if he were prosecuted and convicted, would amount to a felony
involving money or property of Aceto or its subsid­iaries, or which would
constitute a felony in the jurisdiction  where the act or failure to act has
occurred; (iii) material failure, neglect, or refusal by Executive properly to
discharge, perform or observe any or all of Executive’s job duties, provided
Executive has been given written notice of such failure, neglect or refusal, and
has not cured such within ten (10) days thereafter; or (iv) material breach of
any of the representations, warranties or covenants set forth in Sections 6 or 7
of this Agreement.
 
3

--------------------------------------------------------------------------------


 
(C)     GOOD REASON. Executive may terminate his employment for Good Reason by
giving written notice to Aceto. For purposes of this Agreement, "Good Reason"
shall mean, in the absence of the consent of the Executive, a reasonable
determination by the Executive that any of the following has occurred:


(i)    the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including title and reporting
requirements, authority, duties or responsibilities as contemplated by Section
2(A) of this Agreement), or any other action by Aceto which results in a
material diminution in such position, authority, duties or responsibilities
excluding for this purpose an isolated and insubstantial action not taken in bad
faith and which is remedied by Aceto promptly after receipt of written notice
thereof given by the Executive;


(ii)   following a “Change of Control” (as hereinafter defined) or in the sixty
(60) day period immediately preceding a Change in Control (provided that Aceto
had prior knowledge during the period of the Change of Control), Aceto (a)
reduces Executive’s Base Salary, in one or a series of reductions, in excess of
twenty (20%) percent from Executive’s average Base Salary for the three (3) year
period immediately preceding the Change in Control or (b) requires Executive to
relocate from the Lake Success, New York area;  or


(iii)          any failure by Aceto to comply with any of the provisions of this
Agreement applicable to Aceto, provided Aceto has been given written notice of
such failure, neglect or refusal, and has not cured such within 10 days
thereafter, other than any isolated and insubstantial failure not occurring in
bad faith and which is remedied promptly after written notice thereof from
Executive.


(D)     TERMINATION FOR OTHER REASONS. Aceto may terminate the employment of
Executive without Cause by giving written notice to Executive at least thirty
(30) days prior to the Date of Termination. Executive may resign from his
employment without Good Reason hereunder by giving written notice to Aceto at
least thirty (30) days prior to the Date of Termination.


(E)      NOTICE OF TERMINATION. Any termination shall be communicated by Notice
of Termination to the other party. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of  Executive's employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than fifteen (15) days after the giving of such notice, unless
otherwise required by Section 3(F)). The failure by Executive or Aceto to set
forth in the Notice of Termination any fact or circumstance shall not waive any
right of  Executive or Aceto hereunder or preclude Executive or Aceto from
asserting such fact or circumstance in enforcing Executive's or Aceto's rights
hereunder.
 
4

--------------------------------------------------------------------------------


 
(F)      DATE OF TERMINATION. "Date of Termination" shall mean (i) if
Executive's employment is terminated by Aceto for Cause, or by Executive for
Good Reason, (a) the date of delivery of written notice, if by personal delivery
or overnight carrier, (b) the next day after the date of transmission of written
notice, if transmitted by facsimile or e-mail, or (c) three (3) calendar days
after the date of mailing of written notice, if transmitted by first class mail;
provided, however, if a cure period applies, then the Date of Termination shall
mean the expiration date of said cure period if the breach is not cured; (ii) if
Executive’s employment is terminated by reason of Executive’s death or
disability, the date of death, or the effective date of disability as provided
herein above; or (iii) if Executive's employment is terminated by Aceto other
than for Cause, death, or Disability or by Executive other than for Good Reason,
the Date of Termination shall be the 30th day following the transmission of
Notice of Termination as specified in (D) of this section.


4.     OBLIGATIONS OF ACETO UPON EARLY TERMINATION.


(A)     WITHOUT CAUSE BY ACETO OR FOR GOOD REASON BY EXECUTIVE. If, during the
Employment Period, Aceto shall terminate Executive's employment without Cause or
Executive shall terminate employment for Good Reason:


(i)    Aceto shall pay to Executive, within thirty (30) days after the Date of
Termination, any accrued base salary, vacation pay, expense reimbursement and
any other entitlements accrued by Executive under Section 2(B), to the extent
not previously paid (the sum of the amounts described in this subsection shall
be hereinafter referred to as the “Accrued Obligations”).


(ii)   Aceto shall continue to pay to Executive, in regular bi-weekly
installments Executive’s Base Salary under the Agreement for the duration of the
Employment Period.  If Executive commences employment with another employer, or
if Executive engages in other work for compensation, then Aceto’s obligation to
pay bi-weekly installments shall be reduced or eliminated to the extent
Executive receives compensation from the other work other than with Aceto.


(iii)          Aceto shall continue to provide benefits to Executive at least
equal to those which would have been provided to him in accordance with the
plans, programs, practices and policies which are generally applicable to other
peer executives, for the duration of the Employment Period (the “Welfare Benefit
Continuation”). Executive’s rights under Aceto’s benefit plans of general
application shall be determined under the provisions of those plans. If
Executive commences employment with another employer and is eligible to receive
medical or other welfare benefits under another employer-provider plan, the
medical and other welfare benefits to be provided by Aceto as described herein
shall terminate.


(iv)         In addition to the items specified in 4(A)(i) to (iii), Aceto may,
in its discretion, negotiate other mutually agreeable severance arrangements
with Executive in accordance with Section 4(F) below.
 
5

--------------------------------------------------------------------------------


 
(B)     DEATH. If Executive's employment is terminated by reason of Executive's
death during the Employment Period, this Agreement shall terminate without
further obligation to Executive's legal representatives under this Agreement,
other than for payment of Accrued Obligations (which shall be paid to
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the Date of Termination).


(C)      CAUSE BY ACETO OR WITHOUT GOOD REASON. If Executive's employment shall
be terminated for Cause by Aceto or Executive terminates his employment without
Good Reason during the Employment Period, this Agreement shall terminate without
further obligations to Executive other than the obligation to pay to Executive
the Accrued Obligations and the amount of any compensation previously deferred
by Executive, in each case to the extent theretofore unpaid, all of which shall
be paid in cash within thirty (30) days of the Date of Termination.


(D)      DISABILITY.  If Executive's employment shall be terminated by reason of
Executive's disability during the Employment Period, this Agreement shall
terminate without further obligation to Executive, other than for payment of
Accrued Obligations and the timely payment or provision of the Welfare Benefit
Continuation. Accrued Obligations shall be paid to Executive in a lump sum in
cash within thirty (30) days of the Date of Termination. Executive shall be
entitled after the Disability Effective Date to receive disability and other
benefits as in effect at the Disability Effective Date with respect to other
peer executives of Aceto and their families.  In addition, Aceto shall continue
to pay to Executive in regular biweekly installments, Executive’s base salary
under the Agreement for a period of six (6) months following termination.


(E)      WELFARE BENEFIT CONTINUATION. In the event that Aceto is obligated
hereunder to pay Welfare Benefit Continuation to Executive following termination
of Executive’s employment, Aceto may satisfy its obligation to pay the medical
insurance component of the Welfare Benefit Continuation by advancing COBRA
payments for the benefit of Executive.


(F)      NON-RENEWAL.  In the event that Aceto elects to not have this Agreement
automatically renew in accordance with the provisions of Section 1 hereof after
the expiration of the Employment Period (as the same may be extended by any
Renewal Term), and Executive does not remain in the employment of Aceto as an
employee at will or otherwise, or Executive’s employment is terminated by Aceto
during the Employment Period without cause or by Executive with Good Reason,
then in any of such events Aceto intends to continue its past practice of
negotiating appropriate, mutually agreeable severance arrangements for Aceto
executives.  As in the past, Aceto shall have discretion as to the amount of
severance pay and related benefits that will be provided, as well as the terms
and conditions of such agreements, which severance arrangements shall be in
addition to, and not in lieu of, any severance compensation and benefits
expressly provided for in this Agreement.


6

--------------------------------------------------------------------------------


 
5.     RIGHTS AND OBLIGATIONS UPON A CHANGE IN CONTROL


In the event that following a “Change in Control” (as defined in this Section 5)
of Aceto during the Employment Period: (a) the Executive is terminated without
Cause within two (2) years after the occurrence of a Change of Control, (b) the
Executive terminates his employment for Good Reason within two (2) years after
the occurrence of a Change of Control; or (c) Aceto or its successor elects to
not have this Agreement automatically renew on the first anniversary of the
Agreement’s term following the Change of Control, then Aceto shall pay the
Executive an amount equal to: (i) all Accrued Obligations; (ii) three (3) times
the Executive’s Base Salary in effect immediately prior to his termination and
(iii) two (2) times the amount of bonus, if any, paid to the Executive for the
fiscal year preceding the Change in Control. Such payment shall be made in a
lump sum payable on the date which is thirty (30) days after the date of
termination. Aceto shall also continue for such period to permit the Executive
to receive or participate at Aceto’s expense in all fringe benefits available to
him pursuant to Section 2 above for a period of three (3) years after the
termination of his employment; provided,  however, in no event shall the amount
paid to the Executive pursuant to this Section 5 exceed the maximum payment
permitted by Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) or then applicable law, and to the extent any “excess parachute
payment,” as that phrase is defined in Section 280G(b) of the Code or then
applicable law, would result from the provisions of this Section 5, then the
amount the Executive would otherwise receive shall be reduced so that no “excess
parachute payment” is made by Aceto or received by the Executive.


A “Change in Control” of Aceto shall be deemed to have occurred as of the first
day that any one or more of the following conditions shall have occurred:


(i)    any person (a “Person”), as such term is used in Section 13(d) and 14(d)
of the Securities Exchange Act (the “Act”) (other than (A) Aceto and/ or its
wholly owned subsidiaries; (B) any “employee stock ownership plan” (as that term
is defined in Code Section 4975(e)(7)) or other employee benefit plan of Aceto
and any trustee or other fiduciary in such capacity holding securities under
such plan; (C) any corporation owned, directly or indirectly, by the
shareholders of Aceto in substantially the same proportions as their ownership
of stock of Aceto; or (D) any other Person, who, within the one (1) year prior
to the event which would otherwise be a Change in Control, was an executive
officer of the Company), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of Aceto
representing 20% or more of the combined voting power of Aceto’s then
outstanding securities, or such lesser percentage of voting power (but not less
than 15%) as determined by the Independent Directors of Aceto. For purposes
hereof, Independent Director shall be determined under the rules of The NASDAQ
Stock Market;


(ii)   during any two (2) year period the following persons shall cease for any
reason to constitute at least a majority of the Board of Directors: (i)
directors of Aceto in office at the beginning of such period and (ii) any new
director whose election by the Board of Directors, or whose nomination for
election, was approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of the two year period. Provided,
however, any new director shall not include a director designated by a Person
who has entered into an agreement with Aceto to effect  a transaction described
in subsections (i) or (iii) hereof; or
 
7

--------------------------------------------------------------------------------


 
(iii)          the consummation of (A) a consolidation or merger of Aceto in
which Aceto is not the continuing or surviving corporation or otherwise does not
have control over the combined entity or pursuant to which Aceto’s common stock
would be converted into cash, securities, and/or other property, other than a
merger of Aceto in which holders of common stock immediately prior to the merger
have the same proportionate ownership of voting securities of the surviving
corporation immediately after the merger as they had in the common stock
immediately before; or


(iv)         any sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets or
earning power of Aceto; or


(v)          Aceto’s shareholders or Aceto’s Board of Directors approve the
liquidation or dissolution of Aceto.


6.     CONFIDENTIAL INFORMATION.


(A)     “Confidential Information” means any information concerning or referring
in any way to the business of Aceto disclosed to or acquired by the Executive
through or as a consequence of the Executive’s employment with Aceto. For
purposes of this Agreement, Confidential Information consists of information
proprietary to Aceto which is not generally known to the public and which in the
ordinary course of business is maintained by Aceto as confidential. By way of
example and without limitation, Confidential Information consists of computer
software, trade secrets, patents, inventions, copyrights, techniques, designs,
and other technical information in any way concerning or referring to
scientific, technical or mechanical aspects of Aceto’s products, concepts,
processes, machines, engineering, research and development. Confidential
Information also includes, without limitation, information in any way concerning
or referring to Aceto’s business methods, business plans, forecasts and
projections, operations, organizational structure, finances, customers, funding,
pricing, costing, marketing, purchasing, merchandising, sales, products, product
information, suppliers, customers, employees or their compensation, data
processing, software and all other information designated by Aceto as
“confidential.” Confidential Information shall not include any information or
material that is or becomes generally available to the public other than as a
result of a wrongful disclosure by (x) a person otherwise bound to the
provisions hereof, or (y) any person bound by a duty of confidentiality or
similar duty owed to Aceto.


(B)     DUTY OF CONFIDENTIALITY.  Executive will maintain in confidence and will
not, directly or indirectly, disclose or use (or allow others working with or
related to Executive to disclose or use), either during or after the term of
this Agreement, any Confidential Information belonging to Aceto, whether in
oral, written, electronic or permanent form, except solely to the extent
necessary to perform services on behalf of Aceto. In this regard, Executive is
expressly authorized to release confidential information to relevant
governmental agencies if counsel to Aceto reasonably determines that it is in
the best interest of Aceto.  Upon termination of this Agreement, or at the
request of Aceto prior to its termination, Executive shall deliver forthwith to
Aceto all original Confidential Information (and all copies thereof) in
Executive’s possession or control belonging to Aceto and all tangible items
embodying or containing Confidential Information.
 
8

--------------------------------------------------------------------------------


 
(C)      DOCUMENTS, RECORDS, ETC.  All documents, records, data, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to Executive by Aceto or are produced by Executive in
connection with Executive’s services will be and remain the sole property of
Aceto.  Executive will return to Aceto forthwith all such materials and property
upon the termination of this Agreement or sooner if requested by Aceto.


(D)      ASSIGNMENT OF RIGHTS.  Executive shall make full and prompt disclosure
to Aceto of any and all designs, intellectual property, software, inventions,
discoveries, or improvements (individually and collectively, "Inventions") made
by Executive as a result or product of his employment relationship with
Aceto.  Executive hereby assigns to Aceto without additional compensation the
entire worldwide right, title and interest in and to such Inventions, and
related intellectual property rights and without limitation all copyrights,
copyright renewals or reversions, trademarks, trade names, trade dress rights,
industrial design, industrial model, inventions, priority rights, patent rights,
patent applications, patents, design patents and any other rights or protections
in connection therewith or related thereto, for exploitation in any form or
medium, of any kind or nature whatsoever, whether now known or hereafter
devised.  To the extent that any work created by Executive can be a work for
hire pursuant to U.S. Copyright Law, the parties deem such work a work for hire
and Executive should be considered the author thereof.  Executive shall, at the
request of Aceto, without additional compensation from time to time execute,
acknowledge and deliver to Aceto such instruments and documents as Aceto may
require to perfect, transfer and vest in Aceto the entire right, title and
interest in and to such inventions.  In the event that Executive does not timely
perform such obligations, Executive hereby makes Aceto and its officers his
attorney-in-fact and gives them the power of attorney to perform such
obligations and to execute such documents on Executive’s behalf.  Executive
shall cooperate with Aceto upon Aceto’s request and at Aceto’s cost but without
additional compensation in the preparation and prosecution of patent, trademark,
industrial design and model, and copyright applications worldwide for protection
of rights to any Inventions.


(E)      INJUNCTIVE RELIEF.  Executive acknowledges that a violation or
attempted violation on Executive’s part of any agreement in this Section 6 will
cause irreparable damage to Aceto, and accordingly, Executive agrees that Aceto
shall be entitled as a manner of right to an injunction from any court of
competent jurisdiction restraining any violation or further violation of such
agreement by Executive without the obligation of posting a bond; such right to
an injunction, however, shall be cumulative and in addition to whatever other
remedies that Aceto may have.  Terms and agreements set forth in this Section 6
shall survive the expiration or termination of this Agreement for any
reason.  The existence of any claim of Executive, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Aceto of the covenants contained in this Agreement.
 
9

--------------------------------------------------------------------------------


 
(F)      This Agreement supersedes any previous Confidentiality and
Non-Disclosure Agreement between the Executive and Aceto.


7.     NON-COMPETE; NON-SOLICITATION.


(A)     NON-COMPETE.  For a period commencing on the Effective Date hereof and
ending one (1) year after the date Executive ceases to be employed by Aceto (the
"Non-Competition Period"), Executive shall not, directly or indirectly, either
for himself or any other person, own, manage, control, materially participate
in, invest in, permit his name to be used by, act as consultant or advisor to,
render material services for (alone or in association with any person, firm,
corporation or other business organization) or otherwise assist in any manner
any business which is a competitor of a substantial portion of Aceto’s business
or of the business of any subsidiary of Aceto (collectively, a
"Competitor").  Nothing herein shall prohibit Executive from being a passive
owner of not more than five percent (5%) of the equity securities of a
Competitor which is publicly traded, so long as he has no active participation
in the business of such Competitor.


(B)      NON-SOLICITATION.  During the Non-Competition Period, Executive shall
not, directly or indirectly, (i) induce or attempt to induce or aid others in
inducing anyone working at Aceto to cease working at Aceto, or in any way
interfere with the relationship between Aceto and anyone working at Aceto except
in the proper exercise of Executive’s authority or (ii) in any way interfere
with the relationship between Aceto and any customer, supplier, licensee or
other business relation of Aceto.


(C)      SCOPE.  If, at the time of enforcement of this Section 7, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.


(D)      INDEPENDENT AGREEMENT.  The covenants made in this Section 7 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement.  Moreover, the existence of
any claim or cause of action of Executive against Aceto or any of its
affiliates, whether or not predicated upon the terms of this Agreement, shall
not constitute a defense to the enforcement of these covenants.


(E)      NON-PAYMENT.  The material failure of Aceto to make any payments due to
Executive under this Agreement within fifteen (15) days written notice from
Executive of such failure shall be a defense to the enforceability of this
Section 7 and shall bar Aceto from enforcing the provisions of this Section 7
against Executive until such time as all sums lawfully due to Executive under
this Agreement are paid to Executive.


(F)      This Agreement supersedes any previous Confidentiality and
Non-Disclosure Agreement between the Executive and Aceto.
 
10

--------------------------------------------------------------------------------


 
8.     ARBITRATION.  No dispute between Aceto (or any of its officers,
directors, employees, subsidiaries or affiliates) and Executive, which is in any
way related to the employment of Executive (including but not limited to claims
of wrongful termination; racial, sexual, age or other discrimination or
harassment; defamation; and other employment-related claims or allegations)
shall be the subject of a lawsuit filed in state or federal court. Instead, any
such dispute shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) or any other individual or organization on which
the parties agree or which a court may appoint. Notwithstanding the above,
either Aceto or Executive may file with an appropriate state or federal court a
claim for injunctive relief in any case where the filing party seeks provisional
injunctive relief or where permanent injunctive relief is not available in
arbitration.  The filing of a claim for injunctive relief in state or federal
court shall not allow either party to raise any other claim outside of
arbitration. It is understood that both sides are hereby waiving the right to a
jury trial.
 
The arbitration shall be initiated in Nassau County, New York and shall be
administered by AAA under its commercial arbitration rules before a single
arbitrator that shall be mutually agreed upon by the parties hereto.  If the
parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA.  The arbitration must be filed
within one (1) year of the act or omission which gives rise to the claim.  Each
party shall be entitled to take one deposition, and to take any other discovery
as is permitted by the Arbitrator. In determining the extent of discovery, the
Arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.


The Arbitrator shall render an award which conforms to the facts, as supported
by competent evidence (except that the Arbitrator may accept written
declarations under penalty of perjury, in addition to live testimony), and the
law as it would be applied by a court sitting in the State of New York.  The
cost of arbitration shall be advanced equally by the parties; however, the
Arbitrator shall have the power, in his discretion, to award some or all of the
costs of arbitration and reasonable attorneys’ fees to the prevailing
party.  Any party may apply to a court of competent jurisdiction for entry of
judgment on the arbitration award.


9.      NO CONFLICTING OBLIGATIONS OF EXECUTIVE.


Executive represents and warrants that he is not subject to any duties or
restrictions under any prior agreement with any previous employer or other
person or entity, and that he has no rights or obligations which may conflict
with the interests of Aceto or with the performance of Executive’s duties and
obligations under this Agreement.  Executive agrees to notify Aceto immediately
if any such conflicts occur in the future.


10.    SUCCESSORS.


(A)     This Agreement is personal to Executive and shall not be assignable by
Executive.
 
11

--------------------------------------------------------------------------------


 
(B)      This Agreement shall inure to the benefit of Aceto and its successors
and assigns.  Aceto may assign this Agreement to any successor or affiliated
entity, subsidiary, sibling, or parent company.


11.    MISCELLANEOUS


(A)     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to the principles of conflict
of laws.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement contains the full and
complete understanding between the parties hereto and supersedes all prior
understandings, whether written or oral pertaining to the subject matter
hereof.  This Agreement may not be amended or modified otherwise than by written
agreement executed by Executive and by the designated representative of the
Board.


(B)      All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, or by facsimile, or by e-mail,
or by hand delivery to such address as either party shall have furnished to the
other in writing in accordance herewith.  Notice may be given to Aceto or
Executive as follows:


Executive:
Aceto:
   
Leonard S. Schwartz
Vincent Miata
1868 Bethany Turnpike
President
Pleasant Mountain, PA 18453
One Hollow Lane
 
Lake Success, NY 1104
 
Facsimile: (516) 627-6093
     
Notice to Aceto also must be given to:
     
Stanley H. Fischer, Esq.
 
Fischer & Burnstein, LLP
 
98 Cutter Mill Road
 
Great Neck, New York 11021
 
Facsimile: (516) 829-5973



(C)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


(D)     Aceto may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


12

--------------------------------------------------------------------------------


 
(E)     The failure of either party to insist upon strict compliance with any
provision of this Agreement, or the failure to assert any right either party may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, Aceto has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

ACETO CORPORATION,   EXECUTIVE   a New York Corporation                        
 
By:
/s/ Vincent Miata
 
/s/ Leonard S, Schwartz
   
Name: Vincent Miata
 
 LEONARD S. SCHWARTZ
   
Its:  President
     

 
 
13